UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-1696



ROGER R. OLIVA,

                                                Plaintiff - Appellant,

          versus


MICHELLE   E.     BOYER;   SUPERIOR    COURT   OF
PENNSYLVANIA,

                                               Defendants - Appellees,

          and


DAUPHIN COUNTY COURTS, PENNSYLVANIA; FAIRFAX
DISTRICT OFFICE/VA DSS; NANCY HILL; NANCY
CRAWFORD; DON HEPLER; ESTELLE BRYANT; CHARLES
ROARK; FAIRFAX J&D R COURT; GAYLORD FINCH;
FRANK SEDI; JANE DELBRIDGE; MICHAEL VALENTINE;
DEBRA TOLAND; DAVID SCHELL; LINDA BOZOKY;
CLARENCE MORRISON; JEANINE TURGEON; MARK
SELLIKER; CHERYL BENKOVIC; DAVID A. SZEWCZAK;
PATRICIA A. MCKEEVER,

                                                           Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-95-562-A)


Submitted:   August 27, 1998             Decided:   September 11, 1998
Before NIEMEYER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Roger R. Oliva, Appellant Pro Se.   Michelle E. Boyer, Appellee Pro
Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Roger R. Oliva appeals the district court’s order dismissing

Defendants Michelle E. Boyer and the Superior Court of Pennsylvania

in his civil action. We have reviewed the record and the district

court’s opinion and find no reversible error. While the district

court dismissed the Defendants for reasons stated from the bench,

and Oliva did not provide a transcript of the proceeding in the

record, see Fed. R. App. P. 10(b)(2), we affirm the order. Oliva

seeks review of state court proceedings regarding domestic rela-

tions orders, which is not a basis for federal jurisdiction. See

Ankenbrandt v. Richards, 504 U.S. 689 (1992). To the extent that

Oliva raises a 42 U.S.C.A. § 1983 (West 1994 & Supp. 1998) claim,

the Defendant court system is not a person as defined by 42

U.S.C.A. § 1983, and Boyer is not a state actor. See 42 U.S.C.A.

§ 1983.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 3